Citation Nr: 1437522	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-44 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for alcoholism and drug abuse, to include as due to anxiety disorder.

4. Entitlement to service connection for a neurological disorder.

5.  Entitlement to service connection for carpal tunnel syndrome of the right (dominant) wrist. 

6.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

7.  Entitlement to service connection for arthritis of the right (dominant) wrist.

8.  Entitlement to service connection for arthritis of the left wrist.

9.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978, to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a VA Travel Board hearing in December 2012.  A transcript of the testimony offered at this hearing has been associated with the record.

The issue of entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as residuals of a Department of Veterans Affairs (VA) right carpal tunnel syndrome (CTS) release in August 2009, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

All claims except for the pension claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not serve during a recognized period of war.


CONCLUSION OF LAW

The service requirements for eligibility for a VA nonservice-connected disability pension are not met.  38 U.S.C.A §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2013), are not applicable to Veteran's claim of entitlement to nonservice-connected disability pension benefits currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address the RO's efforts to comply with the VCAA with respect to the issue here on appeal.  Nonetheless, the Board notes that the RO informed the Veteran of the information and evidence necessary to establish entitlement to nonservice-connected disability pension benefits in a March 2010 letter.

Under VA regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2013).

A veteran meets the service requirements of that section if he served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2013).

The term "period of war" means the Spanish-American War, the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Korean conflict is defined as the period of June 27, 1950, through January 31, 1955.  38 U.S.C.A. § 101(9) (West 2002); 38 C.F.R. § 3.2(e) (2013).  Effective January 1, 1997, the term "Vietnam era" means the following: (1) the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period, and (2) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2 (2007).

The issue in the present case is whether the Veteran's service occurred during a recognized period of war, thus qualifying him for nonservice-connected disability pension benefits.  The Veteran's DD Form 214 shows that he served from March 1978 to January 1979; thus he cannot be recognized for wartime service in this regard.  Otherwise, the evidence does not show that he served during a recognized period of war, as defined above.  The Board is bound by the service records, and thus concludes that the Veteran does not have recognized service that renders him eligible for nonservice-connected disability pension benefits.  See 38 C.F.R. § 3.203.  As the law pertaining to eligibility for the claimed benefits is dispositive of this issue, the Veteran's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to nonservice-connected pension is denied.


REMAND

The Veteran seeks service connection for numerous conditions.  VA records from May 14, 2009, through April 18, 2012, have been obtained.  However, a review of these VA records documents VA treatment dating back to March 2001.  See VA Active Problem List, dated February 1, 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file, particularly any dated from approximately prior to May 14, 2009, and any following April 18, 2012.

The Veteran seeks service connection for an anxiety disorder.  He relates a history of significant personal stress in service.  A review of the service treatment records contained within the claims file does not disclose any psychiatric treatment.  However, the Veteran's separation Report of Medical Examination reflects a notation of "Report of Mental Health Status Evaluation" attached thereto, yet no such report appears in the service records.   It thus appears that service treatment records are outstanding.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2)

The Veteran was scheduled for a VA psychiatric examination in December 2011, but failed to report.  VA records show prescription of medication for anxiety in January 2012.  At his Board hearing, he indicated that he would be willing to report for another VA examination.  In light of the Board's remand for additional records, the Veteran should be afforded an opportunity for another VA psychiatric examination to address his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Take all possible steps to attempt to obtain relevant service mental health clinic records that may be stored separately from the service treatment records.  See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.A.1 (noting that in-service mental health treatment records are separate from the general service treatment records and, therefore, must be requested separately.)  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any VA medical records not currently associated with the record, particularly any records dated approximately prior to May 14, 2009, and any following April 18, 2012.  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include anxiety disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims file should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability, including anxiety disorder, is attributable to service.

Any and all opinions must be accompanied by a complete rationale.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The Veteran should be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2013).

4.  After the development requested above has been completed to the extent possible, as well as any indicated additional development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


